Citation Nr: 0027411	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic bronchial 
asthma, currently evaluated as 30 percent disabling, to 
include restoration of a 60 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

The Board previously remanded this case to the RO in April 
2000 in order to schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge.  Information received 
from the RO indicates that the veteran was scheduled for a 
personal hearing on July 17, 2000.  The veteran did not 
appear for the hearing.  However, an undated Report of 
Contact stated that the veteran requested a postponement of 
his Travel Board hearing because he had another court hearing 
on the same date.  The Board finds that the Report of Contact 
represented a writing and that the veteran's reason for 
nonattendance constituted good cause in compliance with 
38 C.F.R. § 20.704 (c) (1999).

As the claims file contains no documentation that the RO 
rescheduled the veteran for another Travel Board hearing, the 
case must again be remanded to afford the veteran such an 
opportunity.  The U. S. Court of Appeals for Veterans Claims 
held in Stegall v. West, 11 Vet. App. 268 (1998), that a 
remand by the Board conferred on the veteran, as a matter of 
law, the right to compliance with the remand's instructions.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO at the earliest possible 
opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purpose of this remand is to 
ensure that the veteran is afforded due process.  The veteran 
is free to submit any additional evidence and argument on the 
matter that the Board has remanded to the Regional Office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



